DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Oath/Declaration
2.	The applicant’s oath/declaration had been reviewed by the examiner and is found to conform to the requirements prescribed in 37.C.F.R.1.63.

Priority
3.	As required by M.P.E.P.201.14(c), acknowledgement is made of applicant’s claim for priority based on:
	
    PNG
    media_image1.png
    126
    480
    media_image1.png
    Greyscale


Status of Claims
4.	This Office Action is in response to the amendment filed on October 7th 2021. Claims 1, 3-11, 13-21, 23-31, 33-44 are allowed. Claims 2, 12, 22, and 32 are cancelled.



Allowable Subject Matter
5.	Claims 1,3-11,13-21,23-31, and 33-44 are allowed. Claims 2, 12, 22 and 32 are cancelled.
The following is an examiner’s statement of reasons for allowance: the closest prior arts of record, see 892, either singularly or combination fail to anticipate or render obvious specifically, with respect to Independent claim 1, in combination of with the other claimed limitations, which is directed to, a method of decoding video data, the method comprising: decoding a first syntax element that indicates whether all linear model (LM) modes are disabled for a sequence parameter set (SPS) of the video data; decoding a second syntax element that indicates a chroma prediction mode index for a chroma block of a picture in a sequence of pictures associated with the SPS of the video data; determining a chroma intra prediction mode for the chroma block based on the chroma prediction mode index, wherein determining the chroma intra prediction mode for the chroma block comprises: determining, based on the chroma prediction mode index for the chroma block being equal to a particular value, that the chroma intra prediction mode for the chroma block is inherited from a collocated luma block, wherein the collocated luma block is collocated with the chroma block and the particular value is a same value regardless of whether the first syntax element indicates that all the LM modes are disabled for the picture, and responsive to the first syntax element indicating all the LM modes are not disabled  for the picture, determining that the chroma prediction mode index indicates a cross-component linear model intra prediction mode; and decoding the chroma block mutatis mutandis. Accordingly, dependent claims 3-10, 13-20, 23-30, and 33-40 are allowed.
Examiner Notes
6.	Examiner suggests reviewing the specification and the claims for any informalities such as 101, 112, antecedent basis, and typographical/grammatical errors. Corrections must be filed before paying the issue fees.
Examiner suggests that if applicant file IDSs after the notice of allowance mailed to the applicant, it must compliant with the 37 CFR 1.97 and/or 1.97(e).


Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAN E ELAHI whose telephone number is (571)270-1442. The examiner can normally be reached Monday to Friday 7:30 AM to 5:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571) 272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHAN E ELAHI/Primary Examiner, Art Unit 2421                                                                                                                                                                                                        December 17, 2021